705 N.W.2d 353 (2005)
474 Mich. 911-15
GRADY
v.
CARAMAGNO FOODS CO.
No. 128089.
Supreme Court of Michigan.
November 3, 2005.
Application for leave to appeal.
SC: 128089, COA: 256920.
On order of the Court, the application for leave to appeal the January 13, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.